                Case 2:20-cv-01362-MJP Document 12 Filed 12/11/20 Page 1 of 2




 1                                                             The Honorable Marsha J Pechman
 2

 3

 4

 5

 6

 7

 8
                         IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10

11
   NORTHWEST ENVIRONMENTAL
12 ADVOCATES,                                         Case No. 2:20-cv-01362-MJP
13        Plaintiff,
14                                                    ORDER GRANTING UNOPPOSED
           v.                                         MOTION TO EXTEND DATE TO
15                                                    RESPOND TO COMPLAINT AND FILE
   THE U.S. ENVIRONMENTAL PROTECTION                  THE ADMINISTRATIVE RECORD
16 AGENCY,

17        Defendant.
18

19
20      The Court hereby GRANTS the Moving Party’s Unopposed Motion to Extend the Date to
21   Respond to the Complaint and File the Administrative Record.
22
        1) The deadline by which Defendant must file its response to the Complaint and the
23
            administrative record is extended by four weeks—from December 16, 2020, to and
24
            including January 13, 2021.
25

26      IT IS SO ORDERED.

27

28   ORDER EXTENDING DEADLINE TO RESPOND TO
     COMPLAINT AND FILE THE ADMINISTRATIVE RECORD
     -1
     Case No. 2:20-cv-01362-MJP
             Case 2:20-cv-01362-MJP Document 12 Filed 12/11/20 Page 2 of 2




 1      DATED this 11th day of December 2020.
 2

 3

 4
                                             A
                                             The Honorable Marsha J. Pechman
 5                                           United States District Judge

 6

 7      Presented by:
        Elisabeth H. Carter
 8      U.S. Department of Justice
 9      Environment & Natural Resources Division
        Environmental Defense Section
10      P.O. Box 7611
        Washington, D.C. 20044
11      (202) 598-3141
        Elisabeth.carter@usdoj.gov
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   ORDER EXTENDING DEADLINE TO RESPOND TO
     COMPLAINT AND FILE THE ADMINISTRATIVE RECORD
     -2
     Case No. 2:20-cv-01362-MJP
